Exhibit 99.12 Standalone AUDITORS’ REPORT TO THE BOARD OF DIRECTORS OF INFOSYS TECHNOLOGIES LIMITED We have audited the attached Balance Sheet of Infosys Technologies Limited (‘the Company’) as at 30 September2010, the Profit and Loss Account of the Company for the quarter and six months ended on that date and the Cash Flow Statement of the Company for the six months ended on that date, annexed thereto. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in India. Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. We report that: (a) we have obtained all the information and explanations which to the best of our knowledge and belief were necessary for the purposes of our audit; (b) in our opinion, proper books of account have been kept by the Company so far as appears from our examination of those books; (c) the Balance Sheet, the Profit and Loss Account and the Cash Flow Statement dealt with by this report are in agreement with the books of account; (d) in our opinion, the Balance Sheet, the Profit and Loss Account and the Cash Flow Statement dealt with by this report comply with the Accounting Standards prescribed by the Companies (Accounting Standards) Rules, 2006, to the extent applicable; and (e) in our opinion and to the best of our information and according to the explanations given to us, the said accounts give a true and fair view in conformity with the accounting principles generally accepted in India: (i) in the case of the Balance Sheet, of the state of affairs of the Company as at 30 September 2010; (ii) in the case of the Profit and Loss Account, of the profit of the Company for the quarter and six months ended on that date; and (iii) in the case of the Cash Flow Statement, of the cash flows of the Company for the six months ended on that date. for B S R & Co. Chartered Accountants Firm registration number: 101248W Natrajh Ramakrishna Partner Membership number: 32815 Bangalore 15October,2010 INFOSYS TECHNOLOGIES LIMITED inRs. crore Balance Sheet as at Schedule September 30, 2010 March 31, 2010 SOURCES OF FUNDS SHAREHOLDERS' FUNDS Share capital 1 Reserves and surplus 2 DEFERRED TAX LIABILITIES 5 APPLICATION OF FUNDS FIXED ASSETS 3 Original cost Less: Accumulated depreciation and amortization Net book value Add: Capital work-in-progress INVESTMENTS 4 DEFERRED TAX ASSETS 5 CURRENT ASSETS, LOANS AND ADVANCES Sundry debtors 6 Cash and bank balances 7 Loans and advances 8 Current liabilities 9 Provisions 10 NET CURRENT ASSETS SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the Balance Sheet. As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S. Gopalakrishnan Chief Executive Officer and Managing Director S. D. Shibulal Chief Operating Officer and Director Deepak M. Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director K. Dinesh Director T. V. Mohandas Pai Director Bangalore October 15, 2010 Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary INFOSYS TECHNOLOGIES LIMITED inRs. crore, except per share data Profit and Loss account for the Schedule Quarter ended September 30, Half-year ended September 30, Income from software services and products Software development expenses 11 GROSS PROFIT Selling and marketing expenses 12 General and administration expenses 13 OPERATING PROFIT BEFORE DEPRECIATION Depreciation OPERATING PROFIT Other income, net 14 NET PROFIT BEFORE TAX Provision for taxation (refer to note 23.2.11) 15 NET PROFIT AFTER TAX Balance Brought Forward Balance in profit and loss account AMOUNT AVAILABLE FOR APPROPRIATION Interim dividend 30th year special dividend – – Dividend tax 97 97 Amount transferred to general reserve – Balance in profit and loss account EARNINGS PER SHARE Equity shares of par valueRs. 5/- each Basic Diluted Number of shares used in computing earnings per share (1) Basic Diluted SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the Profit and Loss account. (1) Refer to note 23.2.19 As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S. Gopalakrishnan Chief Executive Officer and Managing Director S. D. Shibulal Chief Operating Officer and Director Deepak M. Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director K. Dinesh Director T. V. Mohandas Pai Director Bangalore October 15, 2010 Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary INFOSYS TECHNOLOGIES LIMITED inRs. crore Cash Flow statement for the Schedule Half-year ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net profit before tax Adjustments to reconcile net profit before tax to cash provided by operating activities Depreciation Interest and dividend income Effect of exchange differences on translation of foreign currency cash and cash equivalents – Changes in current assets and liabilities Sundry debtors Loans and advances 16 Current liabilities and provisions 17 Income taxes paid 18 NET CASH GENERATED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of fixed assets and change in capital work-in-progress 19 Investments in subsidiaries 20 (a) Investment/(Disposal) of other securities 20 (b) Interest and dividend received 21 NET CASH PROVIDED BY/(USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of share capital on exercise of stock options 12 40 Dividends paid including residual dividend Dividend tax paid NET CASH USED IN FINANCING ACTIVITIES Effect of exchange differences on translation of foreign currency cash and cash equivalents 5 – NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD 22 SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 23 Note: The schedules referred to above are an integral part of the Cash Flow statement. As per our report attached for B S R & Co. Chartered Accountants Natrajh Ramakrishna Partner Membership No. 32815 N. R. Narayana Murthy Chairman and Chief Mentor S. Gopalakrishnan Chief Executive Officer and Managing Director S. D. Shibulal Chief Operating Officer and Director Deepak M. Satwalekar Director Prof. Marti G. Subrahmanyam Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director K.V.Kamath Director K. Dinesh Director T. V. Mohandas Pai Director Bangalore October 15, 2010 Srinath Batni Director V. Balakrishnan Chief Financial Officer K. Parvatheesam Company Secretary INFOSYS TECHNOLOGIES LIMITED inRs. crore, except as otherwise stated Schedules to the Balance Sheet as at September 30, 2010 March 31, 2010 1 SHARE CAPITAL Authorized Equity shares,Rs. 5/- par value 60,00,00,000 (60,00,00,000) equity shares Issued, Subscribed and Paid Up Equity shares,Rs. 5/- par value (1) 57,40,34,674 (57,38,25,192) equity shares fully paid up [Of the above, 53,53,35,478 (53,53,35,478) equity shares, fully paid up have been issued as bonus shares by capitalization of the general reserve] Forfeited shares amounted toRs. 1,500/- (Rs. 1,500/-) (1) For details of options in respect of equity shares, refer to note 23.2.10 and also refer to note 23.2.19 for details of basic and diluted shares 2 RESERVES AND SURPLUS Capital reserve 54 6 Add: Transferred from Profit and Loss account – 48 54 54 Share premium account - Opening balance Add: Receipts on exercise of employee stock options 12 87 Income tax benefit arising from exercise of stock options – 10 General reserve - Opening balance Add: Transferred from Profit and Loss account – Balance in Profit and Loss account INFOSYS TECHNOLOGIES LIMITED Schedules to the Balance Sheet 3
